Citation Nr: 0206813	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  01-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
recurrent right inguinal hernia, currently evaluated as 
noncompensable.

2.  Entitlement to an increased rating for genitofemoral 
causalgia residuals on the right, secondary to service-
connected residuals of post-operative repair of a right 
inguinal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina which continued the 
veteran's noncompensable evaluation for residuals of post-
operative repair of a right inguinal hernia and denied 
entitlement to a temporary total evaluation because of 
treatment for a service-connected condition.  The veteran 
filed a substantive appeal for residuals of post-operative 
repair of a right inguinal hernia in August 2001, and, as 
such, that issue is now before the Board for appellate 
consideration.  In connection with his increased rating 
appeal for residuals of post-operative repair of a right 
inguinal hernia, the RO granted a 10 percent disability 
rating for genitofemoral causalgia residuals in November 
2000.

A hearing was held before the undersigned member of the Board 
in January 2002.  During the January 2002 hearing, the 
veteran appears to have raised a service connection claim for 
loss of a creative organ.  A liberal reading of the veteran's 
August 2001 substantive appeal would also raise this claim.  
However, this matter is not yet within the Board's 
jurisdiction, as it has not been developed for appellate 
review.  Therefore, this matter is referred to the RO for 
appropriate action.  The Board notes that the claim for 
service connection for loss of a creative organ is not 
inextricably intertwined with the issues on appeal.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

Additionally, the Board notes that the veteran voiced 
disagreement with the effective date assigned for his 10 
percent disability rating for genitofemoral causalgia 
residuals during the January 2002 hearing before the 
undersigned member of the Board.  Hearing testimony before 
the Board cannot be accepted as a notice of disagreement 
since the testimony is not being present to RO personnel.  
See 38 C.F.R. § 20.300 (2001); see also Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (hearing testimony before the Board 
cannot constitute a valid notice of disagreement, because it 
was taken before the Board and not the RO and it did not 
serve to trigger or initiate appellate review).  As such, the 
Board does not accept the veteran's voiced disagreement with 
the effective date assigned for his 10 percent disability 
evaluation for genitofemoral causalgia residuals at the 
January 2002 hearing as a notice of disagreement.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's service-connected post-operative repair of 
a right inguinal hernia required a second operative repair in 
November 1999 on account of a recurrence.

3.  The veteran's genitofemoral causalgia residuals on the 
right include pain and a subjectively decreased sensation to 
touch and pinprick.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for a post-operative recurrent right inguinal hernia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic 
Code 7338 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for genitofemoral causalgia residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.27, 4.118, Diagnostic 
Code 8599-7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
specifically notified of VA's new duties to assist with his 
claims by letter in September 2001.  He was also notified of 
the pertinent laws, regulations, and rating provisions in 
connection with his increased rating claim in the September 
2000 Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records, medical examination 
records, VA progress notes, and his 1999 operation report.  
The Board has not been made aware of any additional evidence 
that is available in connection with this appeal, nor is 
there any indication of any evidence that the RO has not 
obtained and associated with the claims file.  In fact, the 
veteran specifically indicated in October 2001, in response 
the RO's September 2001 VCAA notification letter, that he had 
no further evidence to report at that time.  Therefore, no 
further assistance to the veteran regarding development of 
evidence is required and the duty to assist the veteran has 
been satisfied.  VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

II. Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Additionally, the evaluation of the 
same disability under various diagnosis, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  

In the current case, the veteran's noncompensable disability 
rating was granted by the RO in April 1998 for residuals of a 
post-operative repair of a right inguinal hernia.  The RO 
granted a 10 percent disability rating for genitofemoral 
causalgia residuals on the right, as secondary to his 
service-connected residuals of post-operative repair of a 
right inguinal hernia, in November 2000.  In essence, the 
veteran contends that his disability picture warrants a 
higher disability rating.  Upon a complete review of the 
evidence, the Board agrees with the veteran's contention to 
the extent discussed below.

Factual Background
The Board has completely and thoroughly reviewed the evidence 
of record.  An April 1999 VA Progress note reflects that the 
veteran complained of pain into the right testicle and that 
physical examination found mild tenderness just below his 
scar in the right lower quadrant.  A June 1999 Consultation 
Sheet reflects an impression of genitofemoral causalgia and 
that the veteran had right testicle pain status post hernia. 

The evidence of record reveals that the veteran underwent an 
exploratory surgery in November 1999 as the veteran still 
presented with complaints of pain.  The November 1999 
Operation Report reveals that a small direct hernia was seen 
at the floor of the groin area.  The small direct hernia was 
enclosed with a piece of mesh.  Also revealed in the 
operation report is that the genitofemoral nerve was incased 
in the neurovascular bundle with no evidence of entrapment or 
injury although the blood vessels were mildly enlarged.

A December 1999 medical record reflects that the veteran had 
had two hernia repairs.  The December 1999 medical report 
also reflects that the veteran had a recent, well-healed scar 
in the right lower quadrant of the abdomen area which was 
approximately two and a half inches in length and sensitive 
to touch.  The record also indicates that the veteran's right 
testicle was extremely sensitive to touch as well as 
tenderness over the groin in that area.  The December 1999 
medical record contains a diagnosis of status post right 
inguinal hernia repair with residual pain.

An August 2000 VA progress note reveals that the veteran had 
right groin pain covering the right scrotum and right inner 
thigh.

An October 2000 examination report indicates that the 
veteran's gait is normal and no ambulatory aid was needed to 
ambulate.  In regard to the veteran's post-operative surgical 
scar in the right inguinal area, the examination report 
reflects that the scar was slightly elevated, texture was 
soft, and was well healed with no evidence of tenderness.  
The report also specifically reflects that there was no 
evidence of keloid formation, disfigurement, or limitation of 
motion due to the scar.  The examination report indicates a 
diagnosis of "status post right inguinal hernia repair x2 
with genitofemoral causalgia on the right with subjectively 
decreased sensation to touch and pinprick.  There was an area 
of soft scar tissue above the scar area."  The physician 
commented in the examination report that physical examination 
did not reveal a recurrence of the hernia at that time, that 
the scar was not causing any problems but there was swelling 
and enlargement of the genitofemoral neurovascular region 
before the veteran's second surgery which conservative 
treatment did not help.

A hearing was held before a member of the Board in January 
2002.  The hearing transcript  reveals that the veteran 
indicated he has had continuous pain since his April 1996 
hernia operation and that he takes pain medication to help 
him sleep at night.  The transcript also reflects that the 
veteran indicated he has never lost a job because of his 
hernia residuals and that he was currently employed.

Post-Operative Recurrent Right Inguinal Hernia 
The veteran's current noncompensable disability rating for 
residuals of a post-operative repair of a right inguinal 
hernia is evaluated under Diagnostic Code 7338.  Under 
Diagnostic Code 7338, an inguinal hernia is rated as follows:  
non-compensable (0 percent disabling) when small, reducible, 
or without true hernia protrusion; non-compensable (0 percent 
disabling) when not operated, but remediable; 10 percent 
disabling when postoperative recurrent, readily reducible and 
well support by truss or belt; 30 percent disabling when 
small, postoperative recurrent, or unoperated irremediable, 
not well support by truss, or not readily reducible; and, 60 
percent disabling when large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2001).  Ten (10) percent may be added 
for bilateral involvement, provided that the second hernia is 
compensable.  Id.

The evidence of record revealed that the veteran had a small 
direct hernia that was repaired with mesh in November 1999.  
The October 2000 examination report revealed no hernia 
recurrence was present.  As such, the veteran is entitled to 
a 10 percent disability rating for his hernia recurrence, 
which was repaired in November 1999.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2001).  He is not entitled to the 
higher 30 percent disability rating as the evidence of record 
did not reveal that the post-operative recurrent hernia was 
irremediable, not reducible, or not well support by truss, as 
evinced by the fact that the veteran underwent a mesh repair 
for the post-operative recurrent hernia.  Therefore, the 
Board finds that the veteran is entitled to a 10 percent 
disability rating, but no more, for a post-operative 
recurrent right inguinal hernia.  See Id., 38 C.F.R. § 4.3, 
4.7 (2001).  The Board notes that the evidence of record does 
not indicate the veteran has a hernia on the left, either 
compensable or noncompensable, such that an additional 10 
percent for bilateral involvement would be warranted.

Genitofemoral Causalgia Residuals
The evidence of record also revealed that the veteran suffers 
from pain and decreased sensation, diagnosed as genitofemoral 
causalgia.  Therefore, the RO assigned a 10 percent 
disability rating for genitofemoral causalgia residuals, 
secondary to residuals of a post-operative repair of a right 
inguinal hernia.  As genitofemoral causalgia residuals are 
not specifically listed in VA's Schedule for Rating 
Disabilities, the RO "built-up" a diagnostic code, or 
Diagnostic Code 8599-7804.  See 38 C.F.R. §§ 4.20, 4.27 
(2001).  The RO rated the veteran's genitofemoral causalgia 
as 10 percent disabling as analogous to a superficial scar 
that is tender and painful on objective demonstration.  See 
38 C.F.R. § 4.119, Diagnostic Code 7804 (2001).   The veteran 
is currently evaluated at the highest disability rating 
available under Diagnostic Code 7804.  As such, the veteran 
is not entitled to a higher disability rating.  See 38 C.F.R. 
§ 4.14 (2001).

Post-Operative Scar
The evidence of record indicates that the veteran has a two-
and-a-half inch scar in the right lower quadrant of his 
abdomen.  While the December 1999 medical record revealed 
that the scar was sensitive to touch, the Board notes that 
this medical record was one month after the veteran's 
November 1999 hernia repair operation.  The October 2000 
examination report reflected that the scar was well healed 
with no evidence of tenderness.  The October 2000 examination 
report also specifically reflected no evidence of keloid 
formation, disfigurement, or limitation of motion due to the 
scar.  Therefore, a separate evaluation for the two and a 
half inch scar in the right lower quadrant of the veteran's 
abdomen is not compensable as contemplated by Esteban v. 
Brown.  6 Vet. App. 259 (1994); 38 C.F.R. §§ 4.3, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

Extraschedular Rating
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Conclusion
In brief, the Board finds that the veteran is entitled to a 
10 percent disability rating, but no more, for a post-
operative recurrent right inguinal hernia, and to that extend 
his appeal is granted.  Additionally, the Board finds that 
the veteran is not entitled to an increased rating for his 
service-connected genitofemoral causalgia residuals on the 
right.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
increased rating claim for genitofemoral causalgia residuals 
on the right.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against this claim, that doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).


ORDER

The veteran is entitled to a 10 percent disability rating, 
but no more, for a post-operative recurrent right inguinal 
hernia.

An increased rating for genitofemoral causalgia residuals on 
the right is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

